Motion by the respondent William Lupo to strike stated portions of the appellant’s appendix on an appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated July 8, 1993. By a decision and order on motion of this Court dated August 29, 1994, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument of the appeal.
Upon the papers filed in support of the motion, upon the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied as academic.
In light of our determination to affirm, insofar as it is appealed from, the order dismissing the complaint insofar as it is asserted against the respondent William Lupo, the motion to strike stated portions of the appellant’s appendix on appeal is academic. In any event, the portions of the appendix that are the subject of this motion were not considered on the appeal. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.